                                                                                          JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:20-cv-00208-RGK-AFM                                         Date     March 13, 2020
 Title             Adelfo Cerame, Jr. v. Gloria J. Kim et al



 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
            Sharon Williams (not present)                                      Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS — ORDER DISMISSING PLAINTIFF’S COMPLAINT

        On February 03, 2019, Plaintiff filed a Complaint seeking injunctive relief for alleged violations
of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213, and damages pursuant to
California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. On February 11, 2019,
this Court issued an Order to Show Cause (“OSC”) directing Plaintiff to submit declarations, signed
under penalty of perjury, providing all facts necessary for the Court to determine if Plaintiff or
Plaintiff’s counsel satisfies the definition of a “high-frequency litigant” as provided by California Civil
Procedure Code sections 425.55(b)(1) & (2). The Court’s OSC directed Plaintiff to respond by February
18.

       On February 18, rather than responding to this Court’s Order, Plaintiff filed a Notice of
Voluntary Withdrawal of his Second Cause of Action under the Unruh Act. (ECF No. 14.) On March
10, however, Plaintiff filed a First Amended Complaint (“FAC”), again alleging claims under both the
ADA and the Unruh Act. (ECF No. 19.)

      Plaintiff has never responded to the Court’s OSC. The Court therefore DISMISSES Plaintiff’s
Complaint without prejudice for failure to comply with its Order.

         IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
